                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION

HAROLD H. RICKS; ROGER SMITH;                  )
SHON BUTLER; and MALIK BRANTLEY, )
Administrator of the Estate of Leroy Brantley, )
Jr., on behalf of themselves and all           )
others similarly situated,                     )
                                               )
                Plaintiffs,                    )
                                               )          CV 617-089
        v.                                     )
                                               )
HANDI-HOUSE MFG. CO., and DONALD )
FLANDERS,                                      )
                                               )
                Defendants.                    )
                                         _________

                                          ORDER
                                          _________

       Plaintiffs request reconsideration of the July 11, 2018 Order denying their sanctions

motion, citing for the first time depositions wherein James Akridge and John Wilkerson

admitted destroying, in December 2017, a loan list they created in late June 2017 before

service of the Complaint on July 10, 2017. Messrs. Akridge and Wilkerson admitted Mr.

Akridge kept the list from its creation in June until he lost it in December. (Akridge Dep.,

doc. no. 87-10, pp. 16-17; Wilkerson Dep., doc. no. 87-11, pp. 33-34.) Mr. Akridge quickly

recovered the list, and they destroyed it. (Wilkerson Dep., pp. 27-34.) Alfred Johnson

photographed the list before its destruction.      (Akridge Dep., p. 36.)      Mr. Wilkerson

explained, “At that time we did not know that somebody had done sent it to y’all. To us it

was just trash. . . . [W]e just didn’t have no more use for it.” (Wilkerson Dep., pp. 33-34.)
       In discovery responses served before Mr. Akridge lost the list, Messrs. Akridge and

Wilkerson claimed there were no responsive documents concerning the loan business, and

they could not recall the name of even one borrower. (Interr. Resps., doc. no. 87-13, pp. 6,

18.) In response to the motion for sanctions, both stated no responsive documents existed on

July 10, 2017, and they never destroyed any documents. (Akridge Aff., doc. no. 69, p. 15,

¶ 6; Wilkerson Aff., doc. no. 69, p. 13, ¶ 5.) Mr. Akridge further attested Mr. Wilkerson

gave him the June 2017 loan list in early July, before July 10, and Mr. Akridge “lost the list

on that same date.” (Akridge Aff., 16, ¶ 8.) Mr. Wilkerson died before the hearing on

October 30, 2018. (Doc. no. 127.) Mr. Akridge’s hearing testimony is a tangled web, but at

bottom, he admitted possessing the June 2017 loan list and destroying it in December 2017.

(Court’s recording system, For the Record, (“FTR”) 12:23:06 – 12:52:47.)

       This history of deception proves Messrs. Akridge and Wilkerson cannot be trusted,

and a jury hearing their testimony should receive a cautionary instruction.         However,

Plaintiffs have dismissed all claims against Messrs. Akridge and Wilkerson and are no longer

seeking sanctions against them. The sanctions motion fails with respect to the remaining

Defendants Handi-House Mfg. Co. (“Handi-House”) and Donald Flanders. Plaintiffs do not

allege Defendants failed to cooperate in discovery. It is undisputed the loan business was a

side venture by Messrs. Akridge and Wilkerson, and Defendants neither participated in nor

profited from it. (FTR 10:28:23 – 10:32:41.) Nor is there any evidence they had knowledge

of, or involvement in, the destruction of loan documents. (FTR 10:24:26 – 10:25:22.)

       Plaintiffs concede spoliation sanctions are “only available against the party who had

possession or control of the missing evidence.” (Doc. no. 75, p. 8.) Defendants did not have

possession or control of the June 2017 loan list or any other loan documents. Sanctions are
                                              2
also appropriate when a third party destroys information while acting (1) as the litigant’s

agent; and (2) “at the behest” of the litigant. Daniels v. United States, 86 F. Supp. 3d 1375,

1379–80 (S.D. Ga. 2015). An agency relationship arises “wherever one person, expressly or

by implication, authorizes another to act for him or subsequently ratifies the acts of another

in his behalf.” O.C.G.A. § 10–6–1. Because the loan business did not belong to Defendants,

Messrs. Akridge and Wilkerson could not have acted as Defendants’ agents when operating

it or destroying loan documents. There is also no evidence Messrs. Akridge and Wilkerson

destroyed documents “at the behest” of Defendants.

       Plaintiffs argue Handi-House should be sanctioned under the doctrine of respondeat

superior because Messrs. Akridge and Wilkerson acted within the course and scope of their

employment when operating the loan business. Defendants argue there is no vicarious

liability when an employee commits torts during regular job duties for purely personal

reasons unrelated to any purpose beneficial to the employer. This issue will be determined in

the context of the pending summary judgment motions. (Doc. nos. 87, 88.) If Plaintiffs

prevail, they may refile the sanctions motion if there is a meritorious argument the doctrine

allows sanctioning Handi-House for discovery abuses by Messrs. Akridge and Wilkerson.

       For these reasons, the Court REAFFIRMS its prior denial of the sanctions motion.

       SO ORDERED this 28th day of November, 2018, at Augusta, Georgia.




                                              3
